Case 1:15-cv-00382-HSO-JCG Document 329-9 Filed 01/03/19 Page 1 of 2
Gmail - [#819091]: Nova Scotia Supreme Court Order https://mail.google.com/mail/u/27ik=b9 1e430347&view=pt&sear...

! , | Gmail Daniel Abel <abellawfirm@gmail.com>

 

[#819091]: Nova Scotia Supreme Court Order

 

Ryan M. - WordPress.com <court-orders@wordpress.com> Thu, Jun 2, 2011 at 2:50 PM
Reply-To: court-orders@wordpress.com
To: abellawfirm@gmail.com

> | now have an Amended Order from Justice Muise adding wordpress user dea i f f f
> "whitmergate" to the list of users affected by the Order. %e co

>

> Shall | scan this and send it to you? € i Vs

—

Can you please send me the amended order?
> Have you heard anything from the affected users?

They have not responded to us within a reasonable amount of time and so we are prepared to cooperate with
this request.

It should be noted that only one of the usernames (sop81) you have provided us is that of a WordPress.com
user; the remainder are rather of commenters on the site. Because of this, the information available is limited
to the email address they have given (which may or may not be valid), and their IP address at the time of the
comment in question.

Can you help me please and identify with URLs the specific comments by each user that are in question
here? It will greatly speed my response to you as | would assume you already have those comments in mind.

Thank you for your patience.

Ryan M.
WordPress.com | Automattic

lof 1 2018-12-30, 5:00 p.m.
Case 1:15-cv-00382-HSO-JCG Document 329-9 Filed 01/03/19 Page 2 of 2
Gmail - [#819091]: Nova Scotia Supreme Court Order https://mail.google.com/mail/u/2?ik=b9 1e430347&view=pt&sear...

| , Gmail Daniel Abel <abellawfirm@gmail.com>

 

[#819091]: Nova Scotia Supreme Court Order

 

Ryan M. - WordPress.com <court-orders@wordpress.com> Wed, May 25, 2011 at 7:14 AM
Reply-To: court-orders@wordpress.com
To: abellawfirm@gmail.com

> | can provide you with pdf copies of the Plaintiffs brief and 2 affidavits,
> attached. If you want copies of the sworn, stamped affidavits, please let me

> know.
>

> The decision of Justice Muise is in the process of being transcribed. | will
> forward it to you if necessary.

Thank you for forwarding these documents to us. We have forwarded the order you initially presented to the
blog owner(s) as per our policies. We provide our users with an opportunity to respond to such orders
independently. If we are informed by the blog owner that they do not wish to challenge the order, or if they do
not respond to us within a reasonable amount of time, we will deliver the requested information at that time.

If you have any questions about this policy, please let me know.

Ryan M.
WordPress.com | Automattic

lof 1 2018-12-30, 4:57 p.m.
